Case: 21-2176    Document: 38           Page: 1       Filed: 09/06/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                ARP MATERIALS, INC.,
                  Plaintiff-Appellant

                                  v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-2176
                  ______________________

    Appeal from the United States Court of International
 Trade in No. 1:20-cv-00144-MMB, Judge M. Miller Baker.

           -------------------------------------------------

   THE HARRISON STEEL CASTINGS COMPANY,
              Plaintiff-Appellant

                                  v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-2177
                  ______________________

    Appeal from the United States Court of International
 Trade in No. 1:20-cv-00147-MMB, Judge M. Miller Baker.
Case: 21-2176    Document: 38     Page: 2    Filed: 09/06/2022




 2                                  ARP MATERIALS, INC.   v. US



                  ______________________

                Decided: September 6, 2022
                  ______________________

     CHRISTOPHER M. KANE, Simon Gluck & Kane LLP, New
 York, NY, argued for plaintiffs-appellants. Also repre-
 sented by MARIANA DEL RIO KOSTENWEIN, DANIEL J.
 GLUCK.

     SOSUN BAE, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, argued for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, PATRICIA M. MCCARTHY, LOREN MISHA
 PREHEIM; VALERIE SORENSEN-CLARK, Office of Assistant
 Chief Counsel, International Trade Litigation, United
 States Customs and Border Protection, New York, NY.
                 ______________________

     Before HUGHES, LINN, and STOLL, Circuit Judges.
 HUGHES, Circuit Judge.
      Importers ARP Materials, Inc. and The Harrison Steel
 Castings Company seek refunds of estimated duties they
 deposited with the United States Customs and Border Pro-
 tection for tariffs that the United States Trade Representa-
 tive retroactively rescinded. The United States Court of
 International Trade dismissed the importers’ amended
 complaints for lack of jurisdiction. ARP and Harrison ap-
 peal. The jurisdictional provision on which the importers
 rely, 28 U.S.C. § 1581(i), may not be invoked when jurisdic-
 tion under another subsection of § 1581 could have been
 available and would have provided an adequate remedy if
 timely invoked. We affirm the court’s dismissals because
 jurisdiction would have been available under § 1581(a) had
 the importers timely protested Customs’ classification de-
 cisions and because failure to invoke an available remedy
Case: 21-2176     Document: 38     Page: 3    Filed: 09/06/2022




 ARP MATERIALS, INC.   v. US                                 3



 within the timeframe prescribed does not render the rem-
 edy manifestly inadequate.
                               I
                               A
      Section 301 of the Trade Act of 1974 authorizes the Of-
 fice of the United States Trade Representative (USTR) to
 investigate and enforce domestic rights under trade agree-
 ments and to respond to certain foreign trade practices.
 19 U.S.C. § 2411. Under this authority, USTR began inves-
 tigating certain Chinese trade practices in August 2017. It
 found that some of China’s trade practices “related to intel-
 lectual property, innovation, and technology were unrea-
 sonable or discriminatory, and burden[ed] or restrict[ed]
 U.S. commerce.” U.S. Gov’t Accountability Off., GAO-21-
 506, Report to Congressional Requesters: U.S.–China
 Trade 3 (2021)). “To help obtain the elimination of” those
 trade practices, USTR, “at the direction of the President,
 placed additional tariffs on certain products from China
 starting in July 2018.” Id. at 1. USTR issued four lists of
 product categories subject to the new tariffs. Id. at 4. Rele-
 vant to this appeal, USTR imposed a 25% tariff on List 2
 product categories in August 2018 and a 10% tariff on
 List 3 product categories in September 2018. Id.
      “[T]o mitigate the potential harm of these tariffs on
 U.S. companies and workers,” USTR established, “for the
 first and only time,” an opportunity for domestic stakehold-
 ers “to request to exclude particular products from the ad-
 ditional tariffs.” Id. at 1, 6; see also 83 Fed. Reg. 40,823,
 40,824 (Aug. 16, 2018) (for List 2); 84 Fed. Reg. 20,459,
 20,460 (May 9, 2019) (for List 3). USTR informed importers
 that any exclusion granted would “apply to the particular
 product covered by the exclusion” rather than the “particu-
 lar producer[] or exporter[]” who requested the exclusion.
 ARP Materials, Inc. v. United States, 520 F. Supp. 3d 1341,
 1349 (Ct. Int’l Trade 2021) (Decision). These exclusions
 were thus “product-specific,” meaning that “the grant of an
Case: 21-2176    Document: 38      Page: 4    Filed: 09/06/2022




 4                                   ARP MATERIALS, INC.   v. US



 exclusion in response to one importer’s application could
 apply to like products imported by other entities.” Id.; see
 also 84 Fed. Reg. 37,381, 37,381 (July 31, 2019) (“[T]he ex-
 clusions are available for any product that meets the de-
 scription in the Annex, regardless of whether the importer
 filed an exclusion request.”). These exclusions were applied
 retroactively to the effective date of each tariff—August 23,
 2018 for List 2 1 and September 24, 2018 for List 3. 2 See
 84 Fed. Reg. at 37,381; 84 Fed. Reg. 38,717, 38,717 (Aug. 7,
 2019).
     USTR declared that Customs “w[ould] issue instruc-
 tions on entry guidance and implementation,” and it in-
 structed importers to reach out to Customs directly.
 84 Fed. Reg. at 37,381. It further provided contact infor-
 mation for importers to do so—for answers to any specific
 questions importers might have about “[C]ustoms classifi-
 cation or implementation of the product exclusions.” Id.; see
 also Decision at 1349 (“Just as . . . USTR’s initial imposi-
 tion of [§] 301 duties was not self-executing as to any entry
 of goods and instead depended upon Customs’ classification
 of the entry as subject to such duties, . . . USTR’s retroac-
 tive exclusions were not self-executing as to the eligible
 goods.”).
      On May 22, 2019, Customs published instructions de-
 tailing how importers could obtain refunds of previously
 paid § 301 tariffs on eligible imports. See U.S. Customs &
 Border Prot., CSMS No. 19000260, Section 301 Products
 Excluded from Duties - Liquidation Extension Request
 (2019). For entries covered by granted product exclusions,
 Customs instructed importers as follows:



     1   ARP’s relevant merchandise was classified under
 List 2. Decision at 1350.
     2   Harrison’s relevant merchandise was classified un-
 der List 3. Decision at 1352.
Case: 21-2176    Document: 38     Page: 5    Filed: 09/06/2022




 ARP MATERIALS, INC.   v. US                                5



    Once a product exclusion is granted by USTR, an
    Importer of Record (IOR) may request an adminis-
    trative refund by filing a Post Summary Correction
    (PSC) for unliquidated entries that are covered by
    the exclusion. If an entry is liquidated prior to the
    filing of a PSC, a party may file a protest.
 Id. For entries covered by pending product exclusion re-
 quests, Customs provided these instructions:
    As the IOR, if you have a pending product exclusion
    request with USTR, or are importing a product that
    is covered by such a pending exclusion request, and
    you are concerned that a corresponding entry may
    liquidate before USTR renders a decision on the ex-
    clusion request, you can:
        (1) request an extension of the liquidation
        deadline, and file a PSC no later than
        15 days before the extended date of liquida-
        tion; and/or
        (2) file a protest within the 180 day period
        following liquidation. When filing a pro-
        test, the protestant should identify the
        pending product exclusion decision from
        USTR as a basis for the protest. Upon re-
        ceiving USTR’s decision on the product ex-
        clusion, the protestant should submit the
        exclusion information to [Customs], as ad-
        ditional information pursuant to 19 C.F.R.
        [§] 174.28.
    If a protest is filed, [Customs] will postpone making
    a determination on protests that include a claim
    identifying a pending product exclusion. Once
    USTR completes the exclusion process, [i.e., rules
    on the product exclusion request,] [Customs] will
    process these protests pursuant to USTR’s exclu-
    sion determination. That is, [Customs] will refrain
Case: 21-2176      Document: 38      Page: 6     Filed: 09/06/2022




 6                                     ARP MATERIALS, INC.   v. US



     from denying or granting a party’s protest before
     the importer receives a final determination from
     USTR regarding its product exclusion request.
 Id. (emphases added). Customs reissued substantially sim-
 ilar instructions immediately following each notice of prod-
 uct exclusion that USTR published. See, e.g., U.S. Customs
 & Border Prot., CSMS No. 39169565, GUIDANCE: Sev-
 enth Round of Products Excluded from Section 301 Duties
 (Tranche 2) (2019) (“To request a refund of [§] 301 duties
 paid on previous imports of duty-excluded products
 granted by . . . USTR, importers . . . may protest the liqui-
 dation.”); U.S. Customs & Border Prot., CSMS
 No. 42181055, GUIDANCE: Section 301 Tranche 3 - $200B
 Eleventh Round of Product Exclusions from China (2020)
 (substantially identical instructions).
                                B
     ARP “made five entries (importations) of merchandise”
 that Customs had classified under subheading
 3901.90.1000 (on List 2) of the Harmonized Tariff Schedule
 of the United States (HTSUS), “render[ing] the entries lia-
 ble for [§] 301 duties,” i.e., “subject to [§] 301 tariffs on the
 dates of entry.” 3 Decision at 1350. On July 31, 2019, after
 the five entries were made, USTR granted exclusion re-
 quests submitted by other importers that covered the same
 category of products as ARP’s merchandise. 84 Fed. Reg.
 at 37,382. These exclusions applied retroactively to



     3   ARP made its first entry of merchandise,
 No. F57-4005259-6 (entry ’5259-6), on August 30, 2018; its
 second entry, No. F57-4004968-3 (entry ’4968-3), on Sep-
 tember 21, 2018; its third entry, No. F57-4005369-3 (en-
 try ’5369-3), on September 24, 2018; its fourth entry,
 No. F57-4005611-8 (entry ’5611-8), on September 27, 2018;
 and its fifth entry, No. F57-4007552-2 (entry ’7552-2) on
 July 17, 2019. Decision at 1352.
Case: 21-2176    Document: 38      Page: 7    Filed: 09/06/2022




 ARP MATERIALS, INC.   v. US                                7



 August 23, 2018—before ARP’s entries—and remained in
 effect through July 31, 2020. On March 2, 2020, seven
 months after USTR had published its exclusion notice and
 199 days following liquidation, 4 ARP protested Customs’
 assessment of § 301 duties on entries ’4968-3 and ’5369-3.
 Decision at 1351–52. Customs denied the protest as un-
 timely since ARP had failed to file the protest within
 180 days of the entries’ liquidation date. Id. at 1351; see
 also 19 U.S.C. § 1514(c)(3)(A) (“A protest of a decision, or-
 der, or finding described in subsection (a) shall be filed
 with [Customs] within 180 days after but not be-
 fore . . . [the] date of liquidation or reliquidation.”). On
 June 27, 2020, ARP timely filed a protest for entry ’7552-2.
 Decision at 1351–52. Since it had filed that protest just
 15 days after the entry’s liquidation, 5 Customs granted the
 protest, reclassified the entry, and refunded ARP the § 301
 duties it had paid for that entry. Id. at 1351. “ARP did not
 file protests for entries ’5259-6 and ’5611-8.” 6 Id.
     Harrison made two entries of merchandise—one on
 September 27, 2018, and the other on October 12, 2018—
 that Customs classified under HTSUS subheading
 8302.30.3060 (on List 3), rendering the entries liable for
 § 301 duties. On March 26, 2020, USTR “granted exclusion
 requests submitted by other importers that covered the
 same category of products as Harrison’s.” Id. at 1352; see
 also 85 Fed. Reg. 17,158, 17,160 (Mar. 26, 2020). These ex-
 clusions applied retroactively to September 24, 2018—be-
 fore Harrison’s entries—and remained in effect through



     4   The liquidation date for entries ’4968-3 and ’5369-3
 was August 16, 2019. Decision at 1352.
     5   The liquidation date for entry ’7552-2 was June 12,
 2020. Decision at 1352.
     6   The liquidation date for entry ’5259-6 was July 26,
 2019. Decision at 1352. The liquidation date for entry
 ’5611-8 was August 23, 2019. Id.
Case: 21-2176     Document: 38      Page: 8     Filed: 09/06/2022




 8                                     ARP MATERIALS, INC.   v. US



 August 7, 2020. On March 31, 2020, five days after USTR
 had published its exclusion notice but more than 180 days
 after the liquidation dates for the two entries at issue, 7
 “Harrison filed a protest challenging Customs’ assessment
 of [§] 301 duties on these entries and two other entries not
 included in Harrison’s complaint.” Decision at 1353 & n.22.
 “Customs denied the protest as untimely as to the two en-
 tries at issue but granted the protest as to the other two
 entries.” Id.
     After Customs denied their protests, ARP and Harri-
 son commenced civil actions against the government in the
 Court of International Trade, both invoking 28 U.S.C.
 § 1581(i) as the jurisdictional basis for their suits. In “their
 substantially identical complaints,” the importers alleged
 that the government was “in wrongful possession of” cer-
 tain § 301 duties they had paid since “USTR ha[d] deter-
 mined that no such duties apply ab initio to the date of
 implementation of [§] 301 duties on [Lists 2 and 3] of the
 affected items previously announced by . . . USTR.” Id. at
 1354 (third alteration in original); see also id. at 1354 n.24
 (explaining that “the two amended complaints are substan-
 tively identical aside from references to the plaintiffs’
 names and a few minor wording differences”). The import-
 ers seek to compel refunds for the § 301 duties that USTR
 had imposed but retroactively rescinded after Customs had
 liquidated them.
     The government moved to dismiss ARP’s and Harri-
 son’s actions, and the Court of International Trade granted




     7   The liquidation date for the first entry of merchan-
 dise, No. 555-0666283-6 (entry ’6283-6), was August 23,
 2019. Decision at 1354. The liquidation date for the second
 entry of merchandise, No. 555-0666818-9 (entry ’6818-9),
 was September 6, 2019. Id.
Case: 21-2176     Document: 38      Page: 9   Filed: 09/06/2022




 ARP MATERIALS, INC.   v. US                                 9



 the motions. 8 The court held that it lacks subject matter
 jurisdiction under § 1581(i) as to the entries challenged in
 this appeal. In the court’s view, “jurisdiction would have
 existed here under § 1581(a) had [the importers] timely
 protested Customs’ classification decisions that resulted in
 their erroneous liability for [§] 301 duties,” and failure to
 timely invoke the importers’ available remedy under
 § 1581(a) did not render the remedy inadequate. Id. at
 1361. The court pointed out that the importers “had ade-
 quate notice of the procedures they were to follow to correct
 Customs’ erroneous classification decisions.” Id. at 1362.
 Indeed, the court highlighted, the importers “did follow
 those procedures to receive refunds as to certain entries.”
 Id. They simply and “regrettably dropped the ball” when
 they failed to timely protest the classification decisions for
 “the entries remaining at issue here.” Id. Because a remedy
 would have been available under § 1581(a), the court de-
 termined that it lacked subject matter jurisdiction under
 the “catch-all” provision, § 1581(i). The court accordingly
 granted the government’s motions to dismiss under Fed-
 eral Rule of Civil Procedure 12(b)(1).
     ARP and Harrison appeal. Because they make the
 same arguments, we address them together. We have ju-
 risdiction pursuant to 28 U.S.C. § 1295(a)(5).
                               II
     We review the Court of International Trade’s “decision
 to grant the government’s motions to dismiss for lack of
 subject matter jurisdiction de novo as a question of law.”
 Hutchison Quality Furniture, Inc. v. United States,
 827 F.3d 1355, 1359 (Fed. Cir. 2016) (cleaned up).



     8   The Court of International Trade consolidated
 ARP’s and Harrison’s actions on September 8, 2020, desig-
 nating these cases as “test cases” pursuant to United
 States Court of International Trade Rule 83(e).
Case: 21-2176     Document: 38      Page: 10    Filed: 09/06/2022




 10                                   ARP MATERIALS, INC.   v. US



     The Court of International Trade’s jurisdiction is gov-
 erned by 28 U.S.C. § 1581, with each of its subsections “de-
 lineat[ing] particular laws over which the Court of
 International Trade may assert jurisdiction.” Nat’l Corn
 Growers Ass’n v. Baker, 840 F.2d 1547, 1555 (Fed. Cir.
 1988). The two provisions relevant to this appeal are
 § 1581(a) and (i).
     Section 1581(a) grants the Court of International
 Trade “exclusive jurisdiction [over] any civil action com-
 menced to contest the denial of a protest, in whole or in
 part, under [19 U.S.C. § 1515].” 28 U.S.C. § 1581(a). “Sec-
 tion 1515 provides for Customs’ review and subsequent al-
 lowance or denial of protests that are ‘filed in accordance
 with’ 19 U.S.C. § 1514.” Fujitsu Gen. Am., Inc. v. United
 States, 283 F.3d 1364, 1371 (Fed. Cir. 2002) (quoting
 19 U.S.C. § 1515(a)). Section 1514 details the types of Cus-
 toms decisions “that may be the subject of protests,” includ-
 ing “decisions relating to ‘the liquidation or reliquidation of
 an entry.’” Id. (quoting 19 U.S.C. § 1514(a)(5)). “[T]he
 Court of International Trade’s authority to hear a claim un-
 der [§] 1581(a) depends upon the importer raising the claim
 in a valid protest filed with Customs within the prescribed
 [180]-day period, or alternatively, in a protest coming
 within an exception that excuses a failure to meet the dead-
 line.” Id.
      Section 1581(i) confers jurisdiction over a civil action
 arising out of any federal law providing for “tariffs, duties,
 fees, or other taxes on the importation of merchandise for
 reasons other than the raising of revenue.” 28 U.S.C.
 § 1581(i)(1)(B). Though we describe § 1581(i) as a “catch-
 all” provision, “its scope is strictly limited.” Norcal/Crosetti
 Foods, Inc. v. United States, 963 F.2d 356, 359 (Fed. Cir.
 1992). “Section 1581(i) jurisdiction may not be invoked
 when jurisdiction under another subsection of § 1581 is or
 could have been available, unless the remedy provided un-
 der that other subsection would be manifestly inadequate.”
 Id. (citation omitted). “This preserves the congressionally
Case: 21-2176    Document: 38      Page: 11     Filed: 09/06/2022




 ARP MATERIALS, INC.   v. US                                 11



 mandated procedures and safeguards provided in the other
 subsections, absent which litigants could ignore the pre-
 cepts of subsections (a)–(h) and immediately file suit in the
 Court of International Trade under subsection (i).” Id. (in-
 ternal citations omitted).
     An inquiry into § 1581(i) jurisdiction is thus a two-step
 process. “First, we consider whether jurisdiction under a
 subsection other than § 1581(i) was available.” Erwin
 Hymer Grp. N. Am., Inc. v. United States, 930 F.3d 1370,
 1375 (Fed. Cir. 2019). Second, “if jurisdiction was available
 under a different subsection of § 1581, we [then] examine
 whether the remedy provided under that subsection is
 ‘manifestly inadequate.’” Id.
                               A
     ARP and Harrison challenge the Court of International
 Trade’s decision holding that jurisdiction under § 1581(a)
 would have been available had the importers “timely pro-
 tested Customs’ classification decisions that resulted in
 their erroneous liability for [§] 301 duties.” Decision
 at 1361. The crux of ARP’s and Harrison’s arguments is
 that “the fundamental issues” they raise involve USTR’s
 exclusion decisions, “not the purely ministerial involve-
 ment of [Customs] in the effectuation of the decisions of . . .
 USTR under [§] 301.” Appellants’ Br. 3. So, they contend,
 they were not required to file protests. Id. at 18 (relying on
 Norsk Hydro Can., Inc. v. United States, 472 F.3d 1347,
 1354–55 (Fed. Cir. 2006), “because it among many cases
 demonstrates that the challenge of decisions of an agency
 other than [Customs] does not require the filing of a pro-
 test”). In the importers’ view, Customs’ role was ministerial
 because Customs’ “hands were tied by the decisions of . . .
 USTR, without which [§] 301 duties could not be collected
 by [Customs].” Id. at 22; see also Indus. Chems., Inc. v.
 United States, 941 F.3d 1368, 1371 (Fed. Cir. 2019) (“‘Cus-
 toms must [have] engage[d] in some sort of decision-mak-
 ing process in order for there to be a protestable decision.’
Case: 21-2176     Document: 38       Page: 12     Filed: 09/06/2022




 12                                     ARP MATERIALS, INC.   v. US



 This is because Customs must have the ‘authority to grant
 relief in [the] protest action.’” (alterations in original) (cita-
 tions omitted)).
     But “the protest procedure cannot be [so] easily circum-
 vented.” Int’l Custom Prods., Inc. v. United States, 467 F.3d
 1324, 1327 (Fed. Cir. 2006); see Norsk Hydro Can.,
 472 F.3d at 1355 (“[A] party may not expand a court’s ju-
 risdiction by creative pleading.”). “To prevent usurpation of
 the protest scheme Congress has crafted, it is of utmost im-
 portance that mere recitation of a basis for jurisdiction not
 be controlling.” Hartford Fire Ins. Co. v. United States,
 544 F.3d 1289, 1293 (Fed. Cir. 2008). Instead, “[w]e look to
 the ‘true nature of the action’ in determining whether the
 [Court of International Trade] properly found jurisdiction
 lacking.” Hutchison, 827 F.3d at 1360 (citation omitted).
 This “will depend upon the attendant facts asserted in the
 pleadings.” Id. Thus, “[d]etermining the true nature of an
 action under § 1581” requires that we “discern the particu-
 lar agency action that is the source of the alleged harm so
 that we may identify which subsection of § 1581 provides
 the appropriate vehicle for judicial review.” Id.
     Here, the importers allege that the government “re-
 mains in wrongful possession of the [§] 301 duties on [the
 importers’] entries of [certain] merchandise as . . . USTR
 ha[d] determined that no such duties apply ab initio to the
 date of implementation of [such] duties.” Appx53, 59. And
 they request that the Court of International Trade “order
 refund of the monies due through reliquidation of the in-
 volved entries.” Appx54, 60. Thus, as characterized by the
 importers themselves, the source of their alleged harm is
 Customs’ classification decisions that “USTR’s retroactive
 exclusions rendered erroneous.” Decision at 1359–60 (“Ac-
 cording to Plaintiffs, the USTR’s retroactive exclusions
 rendered Customs’ classification of their merchandise un-
 der those subheadings ‘wrongful.’”). These classification
 decisions are necessarily protestable “decisions” because
 “[p]roper classification of goods under the HTSUS”
Case: 21-2176    Document: 38      Page: 13    Filed: 09/06/2022




 ARP MATERIALS, INC.   v. US                                13



 requires the agency to “first ascertain[] the meaning of spe-
 cific terms in the tariff provisions and then determin[e]
 whether the subject merchandise comes within the descrip-
 tion of those terms”—the first question being one of law,
 the second being one of fact. Millenium Lumber Distrib.
 Ltd. v. United States, 558 F.3d 1326, 1328 (Fed. Cir. 2009).
 Customs made substantive legal determinations—inter-
 preting the HTSUS subheadings—and factual determina-
 tions—determining whether the entries fell within those
 subheadings—that it had the authority to make. See
 Hutchison, 827 F.3d at 1362 (“Indeed, when Customs
 makes a decision to liquidate, that decision is ‘[m]ore than
 passive or ministerial’ and ‘constitute[s] a “decision” within
 the context of § 1514(a).’” (alterations in original) (quoting
 Cemex, S.A. v. United States, 384 F.3d 1314, 1324
 (Fed. Cir. 2004))).
     Accordingly, this case “presents exactly the scenario in
 which § 1514’s protest provisions can be invoked because
 Customs engaged in some sort of decision-making process.”
 Chemsol, LLC v. United States, 755 F.3d 1345, 1351
 (Fed. Cir. 2014) (citation omitted) (cleaned up). Because
 the importers contend that USTR’s exclusions rendered
 Customs’ classifications of their entries erroneous, they
 were statutorily obligated to timely protest under
 19 U.S.C. § 1514(a)(2). That Customs’ classification deci-
 sions became erroneous after USTR granted retroactive ex-
 clusions is irrelevant. The obligation to protest a Customs
 classification error does not turn on whether it was errone-
 ous ab initio or became erroneous because of retroactive
 administrative action. It instead turns on whether Cus-
 toms’ classifications of the importers’ entries were protest-
 able “decisions” under 19 U.S.C. § 1514, and we hold that
 these classifications were such protestable “decisions.”
                               B
     Because a remedy would have been available under
 § 1581(a) had the importers timely protested Customs’
Case: 21-2176    Document: 38      Page: 14     Filed: 09/06/2022




 14                                   ARP MATERIALS, INC.   v. US



 classification decisions, ARP and Harrison cannot invoke
 the Court of International Trade’s residual jurisdiction un-
 der § 1581(i) unless they show that the relief in § 1581(a)
 would have been manifestly inadequate. Juice Farms, Inc.
 v. United States, 68 F.3d 1344, 1346 (Fed. Cir. 1995). But
 neither ARP nor Harrison can meet this burden because “a
 remedy is not inadequate ‘simply because [the importer]
 failed to invoke it within the time frame [that is] pre-
 scribe[d].’” Id. (citation omitted). “[T]o be manifestly inad-
 equate, the protest must be an exercise in futility, or
 incapable of producing any result; failing utterly of the de-
 sired end through intrinsic defect; useless, ineffectual,
 vain.” Sunpreme Inc. v. United States, 892 F.3d 1186,
 1193–94 (Fed. Cir. 2018) (cleaned up).
      Here, the importers’ successful protests, for example,
 for entry ’7552-2, were “far from being exercises in futility.”
 Decision at 1361. Had ARP protested within 180 days fol-
 lowing the liquidation for each entry now at issue, ARP
 would have had the opportunity to protest Customs’ assess-
 ments of § 301 duties underlying the challenged entries’
 liquidations. See Juice Farms, 68 F.3d at 1346 (“If Juice
 Farms had protested within ninety days of bulletin notices,
 it would have had an opportunity to protest the legality of
 Customs’ liquidations in the Court of International
 Trade.”). Indeed, ARP had ample opportunity to file such
 protests. Of its five entries at issue, ARP’s earliest protest
 deadline—i.e., 180 days after an entry’s liquidation—was
 January 22, 2020. Yet ARP did not protest any of Customs’
 classification decisions until March 2, 2020, more than
 seven months after USTR had issued the applicable rele-
 vant product exclusion notice. The opportunity to protest is
 not an inadequate remedy “simply because [ARP] failed to
 invoke it within the time frame . . . prescribe[d].” Id.
 at 1346 (citation omitted). ARP “had an adequate remedy
 for its alleged erroneous liquidation[s], but it lost that rem-
 edy because its protest[s] w[ere] untimely,” or not made at
 all, “not because the remedy was inadequate.” Carbon
Case: 21-2176     Document: 38       Page: 15     Filed: 09/06/2022




 ARP MATERIALS, INC.   v. US                                    15



 Activated Corp. v. United States, 6 F. Supp. 3d 1378, 1380
 (Ct. Int’l Trade 2014), aff’d, 791 F.3d 1312 (Fed. Cir. 2015);
 see also Hutchison, 827 F.3d at 1362 (“The record demon-
 strates that Hutchison not only could have filed a protest,
 but that it in fact did so after Customs liquidated its en-
 tries. Hutchison’s incorrect ‘belief that it had no remedy
 under § 1581(a) [does] not make that remedy inadequate,’
 and in any event is belied by the actions Hutchison took
 prior to filing suit.” (alteration in original) (quoting Hart-
 ford Fire, 544 F.3d at 1294)).
      Similarly, had Harrison timely requested an extension
 of the liquidation deadlines for the entries at issue, Harri-
 son would have had the opportunity to request a refund by
 filing a Post Summary Correction “no later than 15 days
 before the extended date of liquidation.” U.S. Customs &
 Border Prot., CSMS No. 19000260, Section 301 Products
 Excluded from Duties - Liquidation Extension Request
 (2019) (providing instructions for importers that “have a
 pending product exclusion request with USTR, or are im-
 porting a product that is covered by such a pending exclu-
 sion request, and [who] are concerned that a corresponding
 entry may liquidate before USTR renders a decision on the
 exclusion request”). Thus, Harrison likewise could have
 had the opportunity to challenge Customs’ classification
 decisions had the importer done so promptly. See Juice
 Farms, 68 F.3d at 1346 (“Customs posted bulletin notices
 of these liquidations at the customshouse. The bulletin no-
 tices supply sufficient notice and thus trigger the ninety-
 day period for protests. . . . Juice Farms, the importer,
 bears the burden to check for posted notices of liquidation
 and to protest timely. Juice Farms cannot circumvent the
 timely protest requirement by claiming that its own lack of
 diligence requires equitable relief under 28 U.S.C.
 § 1581(i).” (citations omitted)); cf. Int’l Custom Prods.,
 467 F.3d at 1328 (“Plaintiff cannot take it upon itself to de-
 termine whether it would be futile to protest or not. In or-
 der to protect itself, a protest should have been filed . . . .”).
Case: 21-2176   Document: 38      Page: 16   Filed: 09/06/2022




 16                                 ARP MATERIALS, INC.   v. US



                            III
     We have considered the parties’ remaining arguments
 and find them unpersuasive. We affirm the Court of Inter-
 national Trade’s decision dismissing ARP’s and Harrison’s
 amended complaints for lack of jurisdiction.
                       AFFIRMED